 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DELBERT M. GREENE and RICHARD C.                              Case No. 2:18-cv-01148-APG-GWF
   ABOTT,
                                                                            ORDER
 4               Plaintiffs,
 5          v.

 6 ARAMARK CO,
                       Defendants.
 7

 8

 9         Plaintiffs Delbert M. Greene and Richard C. Abott have submitted a joint civil rights

10 complaint under 42 U.S.C. § 1983 and have each submitted applications to proceed in forma

11 pauperis for prisoners. ECF Nos. 1-1, 5, 6. I have not yet screened the complaint. At the time of

12 submitting their complaint, both plaintiffs were inmates at the Clark County Detention Center

13 (CCDC). See ECF No. 1-1. But since then, Abott has been released from the CCDC. See ECF

14 No. 9. Greene now seeks to voluntarily dismiss himself from this lawsuit but states that Abott

15 will make his own decision about this lawsuit. ECF No. 10.

16         Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an action

17 without a court order by filing “a notice of dismissal before the opposing party serves either an

18 answer or a motion for summary judgment.” I grant Greene’s motion to voluntarily dismiss

19 himself from this action because no responsive pleading has been filed, and I deny as moot his

20 application to proceed in forma pauperis (ECF No. 6).

21         I further deny the motion for submission of complaint. ECF No. 8. I will direct the Clerk

22 of Court to file the complaint after the screening process.

23
 1         I also deny Abott’s application to proceed in forma pauperis for prisoners (ECF No. 5) as

 2 moot because he is no longer incarcerated. Abott must file an application to proceed in forma

 3 pauperis by a non-prisoner by August 31, 2019 or pay the full filing fee of $400.

 4 I.      CONCLUSION

 5         It is ordered that plaintiff Greene’s motion to voluntarily dismiss himself from this case

 6 (ECF No. 10) is granted. The Clerk of the Court is directed to terminate Greene as a plaintiff in

 7 this case.

 8         It is further ordered that Greene’s application to proceed in forma pauperis (ECF No. 6)

 9 is denied as moot.

10         It is further ordered that the motion for submission of complaint (ECF No. 8) is denied.

11         It is further ordered that plaintiff Abott’s application to proceed in forma pauperis for

12 prisoners (ECF No. 5) is denied as moot.

13         It is further ordered that the Clerk of the Court will send Abott the approved form

14 application to proceed in forma pauperis by a non-prisoner, as well as the document entitled

15 information and instructions for filing an in forma pauperis application.

16         It is further ordered that within by August 31, 2019, Abott will either: (1) file a fully

17 complete application to proceed in forma pauperis for non-prisoners; or (2) pay the full filing fee

18 of $400. If Abott fails to timely comply with this order, I will dismiss this case without

19 prejudice.

20         Dated: August 1, 2019.

21
                                                          __________________________________
22                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
23



                                                     2
